                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                   NO. 5:17-CR-00134-BR-1




    UNITED STATES OF AMERICA
                                                             NOTICE OF DEFENDANT’S
         v.                                                  POSITION AS TO SENTENCING
                                                             BY VIDEO CONFERENCING
    XAVIER MILTON EARQUHART




       The Office of the Federal Public Defender hereby respectfully provides notice to the Court

of defendant Xavier Milton Earquhart’s position as to sentencing by video conference on

September 21, 2020.

       In response to this Court’s text order entered September 8, 2020, undersigned counsel

consulted with Mr. Earquhart and with Assistant United States Attorney Will Gilmore. Mr.

Earquhart advised he does not consent to sentencing hearing by video conferencing and did not

express any compelling reasons to proceed with his sentencing on September 21, 2020. Mr.

Earquhart consents to a continuance of his sentencing hearing to October 26, 2020. Mr. Earquhart

filed a pro se motion through which he objected to sentencing by video conference and requested

a continuance. [DE 299].

       Assistant United States Attorney Will Gilmore advised the government’s preference

would be to proceed with sentencing on September 21, 2020.




              Case 5:17-cr-00134-BR Document 300 Filed 09/14/20 Page 1 of 4
       Respectfully submitted this 14h day of September, 2020.


                                           G. Alan DuBois
                                           Federal Public Defender

                                           /s/ Rosemary Godwin
                                           ROSEMARY GODWIN
                                           Assistant Federal Public Defender
                                           Attorney for Defendant
                                           Office of the Federal Public Defender 150
                                           Fayetteville Street, Suite 450 Raleigh, North
                                           Carolina 27601 Telephone: 919-856-4236
                                           Fax: 919-856-4477
                                           E-mail: rosemary_godwin@fd.org
                                           N.C. State Bar No. 18217 LR 57.1
                                           Counsel Appointed


                                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served upon:

WILLIAM GILMORE
Assistant United States Attorney
150 Fayetteville Street, Suite 2100
Raleigh, NC 27601

by electronically filing the foregoing with the Clerk of Court on September 14, 2020, using the
CM/ECF system which will send notification of such filing to the above.


       This the 14th day of September, 2020.


                                     /s/ Rosemary Godwin
                                     ROSEMARY GODWIN
                                     Assistant Federal Public Defender
                                     Attorney for Defendant
                                     Office of the Federal Public Defender
                                     150 Fayetteville Street, Suite 450
                                     Raleigh, North Carolina 27601
                                     Telephone: 919-856-4236
                                     Fax: 919-856-4477
                                     E-mail: Rosemary_Godwin@fd.org
                                     N.C. State Bar No. 18217
                                     LR 57.1 Counsel
                                     Appointed
           Case 5:17-cr-00134-BR Document   300 Filed 09/14/20 Page 2 of 4
Case 5:17-cr-00134-BR Document 300 Filed 09/14/20 Page 3 of 4
Case 5:17-cr-00134-BR Document 300 Filed 09/14/20 Page 4 of 4
